DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/11/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 16, 17, 20 and claims 3-6, and 8-14 that are dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the non-battery electrolyte" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  {For purposes of examination it has been assumed this is intended to refer to the non-battery electrolyte solution} 
Claim 1 recites the limitation “the solid precipitates” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the solid electrolytes” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  {For purposes of examination it has been assumed this is intended to refer to “the solid precipitates”}
Claim 7 recites the limitation “the component” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  {For purposes of examination it has been assumed this is intended to refer to “the species”}
Claim 16 recites the limitation "the non-battery electrolyte solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  {For purposes of examination it has been assumed the “non battery-electrolyte” introduced in claim 15 is intended to refer to the non-battery electrolyte solution} 
Claim 17 recites the limitation "the non-battery electrolyte solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  {For purposes of examination it has been assumed the “non battery-electrolyte” introduced in claim 15 is intended to refer to the non-battery electrolyte solution} 
Claim 20 recites the limitations “first recirculation loop”, “second recirculation loop”, and “third recirculation loop” on lines 5, 7, and 10.   There is insufficient antecedent basis for these limitation in the claim.   {For purposes of examination it has been assumed these are intended to refer to the first through third circulation loops}



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita (US 2019/0341641 A1, hereafter Tomita).
With regard to claim 1, Tomita teaches a method for maintaining a redox flow battery comprising:
draining a first battery electrolyte solution from a redox flow battery cell (stored in tank 11 and not in circulation lines or electrodes as seen in fig. 2) [0061, 0068, fig. 2], the cell including a separator layer (membrane 30) [0038] arranged between a first electrode and a second electrode (positive and negative) , a first circulation loop (loop including pipe 14 and pipe 13) [0044, fig. 1] configured to provide the first battery electrolyte solution to the first electrode and a second circulation loop  (loop including pipe 24 and pipe 23) [0048, fig. 1] configured to provide a second battery electrolyte to the second electrode; 
flowing a non-battery electrolyte solution (H2SO4) through the first electrode, whereby the non-battery electrolyte solution removes at least a portion of the solid precipitates from at least one of the first electrode and the separator layer [0068-0069, fig. 2]; 
draining the non-battery electrolyte solution from the cell (returning to maintenance tank 40) [0071]; and 
returning the first battery electrolyte solution to the cell (in electrolyte maintenance mode and charge/discharge operation) [0060-0061, 0072, fig. 1, fig. 3].
With regard to claim 2, Tomita teaches carrying the solid precipitates out of the cell [0069, 0071].
With regard to claim 4, Tomita teaches dissolving solid precipitates [0069].
With regard to claim 5, Tomita teaches a species active with respect to the solid precipitates (sulfuric acid) that removes the precipitates from the cell [0069-0071].
With regard to claim 7, Tomita teaches a species that is chemically reactive (sulfuric acid) with respect to the solid precipitates such that the reaction product of the species and the solid precipitates is soluble in the non-battery electrolyte solution [0069].
With regard to claim 11, Tomita teaches a common solvent (water in aqueous solution) with at least one of the first and second battery electrolytes [0045, 0049, 0057].
With regard to claim 12, Tomita teaches the non-battery electrolyte solution does not include any active species from either of the first and second battery electrolyte solutions [0056, fig. 2].
With regard to claim 13, Tomita teaches determining an amount of solid precipitates prior to the draining step and comparing the amount of solid precipitates to a predetermined threshold amount (predetermined amount measured by window or particle counter) [0078-0079, fig. 4].
With regard to claim 14, Tomita further teaches flowing the non-battery solution through the second electrode to remove precipitates [0068-0069, fig. 2].
With regard to claim 15, Tomita teaches a method for a redox flow battery, the method comprising:
using a cell of a redox flow battery to store input electrical energy upon charging and releasing the stored electrical energy upon discharging [0061],
wherein the cell has a separator layer (membrane 30) arranged between a first electrode and a second electrode [0038, fig. 1], and wherein the using includes
circulating a first electrolyte solution through a first circulation loop in fluid connection with the first electrode of the cell [0044, 0061, fig. 1],
circulating a second electrolyte solution through a second circulation loop in fluid connection with the second electrode of the cell [0048, 0061, fig. 1], and 
wherein at least one reaction product precipitates as a solid precipitate in the second electrode [0004, 0010]; and
removing at least a portion of the solid product from at least one of the second electrode and the separator layer by flowing a non-battery electrolyte (H2SO4) through the second electrode, whereby the non-battery electrolyte removes the solid precipitate from the cell [0068-0069, fig. 2].
With regard to claim 16, Tomita teaches carrying the solid precipitates out of the cell [0069, 0071].
With regard to claim 17, Tomita teaches a species active with respect to the solid precipitates (sulfuric acid) that removes the precipitates from the cell [0069-0071].
With regard to claim 18, Tomita teaches a species that is chemically reactive (sulfuric acid) with respect to the solid precipitates such that the reaction product of the species and the solid precipitates is soluble in the non-battery electrolyte solution [0069].
With regard to claim 19, Tomita teaches the solid product (vanadium pentoxide)  is one of the product of a reaction between an element of the first electrolyte and an element of the second electrolyte and the product of a side reaction between two elements of the second electrolyte [0045-0046].
With regard to claim 20, Tomita teaches a redox flow battery comprising:
a cell having a first electrode and a second electrode and a separator layer (membrane 30) arranged between the first and second electrodes [0038, fig. 1]; 
a first circulation loop fluidly connected with the first electrode (loop including pipe 14 and pipe 13) [0044, fig. 1];
a first battery electrolyte solution (positive electrolyte) contained in the first loop [0038, fig. 1]; 
a second circulation loop fluidly connected with the second electrode (loop including pipe 24 and pipe 23) [0048, fig. 1];
a second battery electrolyte solution (negative electrolyte) contained in the second loop [0038, fig. 1];
a third circulation loop fluidly connected to the first electrode and second electrode (loop including pipe 42) [0041, fig. 2]; and
a non-battery electrolyte solution (sulfuric acid) contained in the third recirculation loop, the non-battery electrolyte solution containing at least one species (sulfuric acid) that is chemically reactive with solid precipitates and would be capable of removing at least a portion of the solid precipitates from at least one of the first electrode, second electrode, or separator [0068-0069].  
	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claims 1-2, 4-5, 7, and 11-20 above, and further in view of Tokuda (JP-H10308232 A relied on as a publication of JP-3425060 B2).
With regard to claim 3, Tomita does not explicitly teach an inert non-electrolyte solution.  However, in the same field of endeavor, Tokuda teaches the use of an inert (distilled water) solution for cleaning flow batteries [0011, 0017].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the inert solution (distilled water) of Tokuda with the method of Tomita since it is known to be effective for cleaning flow batteries [Tokuda 0011, 0017].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claims 1-2, 4-5, 7, and 11-20 above, and further in view of (Kaku et al. US 2018/0269513 A1, hereafter Kaku).
With regard to claim 6, Tomita does not explicitly teach a chelating agent.  However, in the same field of endeavor, Kaku teaches the use of a chelating agent (phosphorous containing chelating agent) [0059].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the chelating agent of Kaku with the method of Tomita for the benefit of suppressing precipitation [Kaku 0059].

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as applied to claims 1-2, 4-5, 7, and 11-20 above, and further in view of (Song et al. US 2018/0316032 A1, hereafter Song).
With regard to claims 8-9, Tomita does not explicitly teach reduction reactions or gas production.  However it is well known in the art, as evidenced by Song [0040] that side reactions occur in electrolyte solutions that produce gases via reduction reactions.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita and Song as applied to claims 8-9 above, and further in view of (Perry et al. US 2020/0373597 A1, hereafter Perry).
With regard to claim 10 Tomita does not explicitly teach reduction reactions or gas production.  However it is well known in the art, as evidenced by Song [0040] that side reactions occur in electrolyte solutions that produce gases via reduction reactions.  Song further teaches that gas may be trapped [0040] but does not explicitly teach a vent.  However, in the same field of endeavor, Perry teaches the use of a vent [0059].  It would have been obvious to one of ordinary skill in the art to use the vent of Perry with the method of modified Tomita for the benefit of releasing gas above a threshold pressure [Perry 0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                             
/STEWART A FRASER/Primary Examiner, Art Unit 1724